Case: 12-16386    Date Filed: 07/22/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-16386
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:12-cr-00005-JSM-EAJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

VALENTIN DE LA CRUZ,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                 (July 22, 2013)

Before TJOFLAT, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      George Bedell, appointed counsel for Valentin de la Cruz in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,
              Case: 12-16386    Date Filed: 07/22/2013   Page: 2 of 2


18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and de la Cruz’s conviction and

sentence are AFFIRMED.




                                         2